As filed with the Securities and Exchange Commission on June 7, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A For Registration of Certain Classes of Securities Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 Teucrium Commodity Trust (Exact name of registrant as specified in its charter) Delaware 61-1604335 (State of incorporation or organization) (I.R.S. Employer Identification No.) 1320 Harbor Bay Parkway, Suite 145 Alameda, California (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common units of the Teucrium Corn Fund, a series of Teucrium Commodity Trust NYSE Arca, Inc. If this Form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this Form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. □ Securities Act registration statement file number to which this form relates: 333-162033 Securities to be registered pursuant to Section 12(g) of the Act: None (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of the Registrant's Securities to be Registered The securities to be registered hereby are common units representing beneficial interests in the Teucrium Corn Fund (the “Fund”), a series of Teucrium Commodity Trust (the “Trust”).A description of the units of the Fund is set forth in the Trust’s Registration Statement on Form S-1 (File No. 333-162033) filed with the Securities and Exchange Commission on September 21, 2009 as amended from time to time (the “Registration Statement”), which description is incorporated by reference herein.Any form of prospectus or prospectus supplement to the Registration Statement that includes such descriptions and that are subsequently filed are hereby also incorporated by reference herein.The Fund is currently the only series of the Trust. Item 2.Exhibits The following exhibits to this registration statement on Form 8-A are incorporated by reference from the documents specified which have been filed with the Securities and Exchange Commission. Exhibit No. Description 1 The Trust’s Amended and Restated Declaration of Trust and Trust Agreement is included as Exhibit 3.1 to Pre-Effective Amendment No. 4 to the Trust’s Registration Statement on Form S-1 (File No. 333-162033) filed with the Securities and Exchange Commission on May 26, 2010. 2 The Trust’s Certificate of Trust is included as Exhibit 3.2 to the Trust’s initial Registration Statement on Form S-1 (File No. 333-162033) filed with the Securities and Exchange Commission on September 21, 2009. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. Date:June 7, 2010 Teucrium Commodity Trust By:Teucrium Trading, LLC By:/s/ Dale Riker Dale Riker Treasurer and Secretary INDEX TO EXHIBITS Exhibit No. Description 1 Amended and Restated Declaration of Trust and Trust Agreement (incorporated herein by reference to Exhibit 3.1 to the Trust’s Form S-1 Registration Statement, as amended (Registration No.333-162033)) 2 Certificate of Trust (incorporated herein by reference to Exhibit3.2 to the Trust’s FormS-1 Registration Statement, as amended (Registration No.333-162033))
